HALLEY, J.
(dissenting). The medical testimony offered by claimant to show change of condition was by Doctors Pryor and Knight. These gentlemen had treated claimant for the original injury. They assert that claimant now has a herniated intervertebral disc, but the commission found that he did not have. These doctors never attempted to say when this trouble occurred. If it were a part of and at the time of the original injury, no claim could be made now for it. The statute contemplates a change of condition due to the original injury, and not a condition existing when the first award was made.
The provision in our statute which permits an additional award for change of condition places a heavy burden upon the employer, and certainly such an award should be supported by competent evidence. The fact that claimant’s doctors now see his injuries a little differently than they did originally does not entitle claimant to an additional award. Barnsdall Oil Co. v. State Industrial Commission, 178 Okla. 289, 62 P. 2d 1031; Texas Co. v. Atkinson, 178 Okla. 480, 62 P. 2d 1204; White v. Shell Oil Co., 193 Okla. 374, 143 P. 2d 825.
In my opinion there is no competent evidence in the record reasonably tending to support the finding of the commission that claimant suffered a change of condition for the worse subsequent to the order of October 23, 1946. Nor is there such evidence that claimant, by such change of condition, sustained a diminution of ability to perform ordinary manual labor. Brown Brothers v. Parks et al., 176 Okla. 615, 56 P. 2d 883. Neither is there any such evidence that the alleged change of condition is attributable to the original injury. Williams Bros. v. State Industrial Commission, 158 Okla. 171, 12 P. 2d 896.
I respectfully dissent.